Citation Nr: 1101643	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  05-08 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

In June 2005, the Veteran testified at a personal hearing before 
a Decision Review Officer at the San Juan RO.  A transcript of 
this hearing was prepared and associated with the claims file.

In January 2007 and April 2008, the Board remanded this case for 
additional development, and the case has been returned for 
further appellate review.

The prior Board remands also concerned the issue of entitlement 
to service connection for PTSD, a claim that was granted in an 
October 2010 rating decision following the second remand.  This 
grant is considered to be a grant in full of the requested 
psychiatric disability benefits that had been sought and the 
issue is no longer on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As discussed in the earlier Board remands, the Board previously 
remanded the Veteran's hypertension claim because it was 
determined to be inextricably intertwined with the PTSD claim.  
That is, because the Veteran had claimed entitlement to service 
connection for hypertension as secondary to PTSD, it was 
determined that adjudication of the PTSD claim may affect the 
merits and outcome of the hypertension claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

As noted above, service connection for PTSD was granted following 
the most recent remand.  While the Veteran was given a VA 
examination for hypertension in April 2004, the question of 
whether this condition was caused or aggravated by his PTSD had 
not yet been raised and was thus not addressed at that time.  

The record reflects that the Veteran has been diagnosed with 
hypertension and that he is service-connected for PTSD.  The 
Board notes that, at his June 2005 DRO hearing, the Veteran 
reported that his psychiatrist is monitoring his blood pressure.  
The Board considers this testimony sufficient to justify 
scheduling a VA examination to obtain directly addressing the 
question of whether the Veteran's hypertension was caused or is 
aggravated by his PTSD.  Thus, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
examination to determine the nature and 
etiology of his current hypertension.  The 
claims folders must be thoroughly reviewed by 
the examiner in connection with the 
examination, and a complete history should be 
elicited directly from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

The examiner should express an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's hypertension had its onset in 
service, was aggravated by service, or is 
otherwise related to any incident of service.  
The examiner should also express an opinion 
as to whether it is at least as likely as not 
that the hypertension was caused or 
aggravated by PTSD or any other disability 
that is found to be connected to service.  
Any opinion expressed must be accompanied by 
a complete rationale.

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


